Title: To Thomas Jefferson from C. W. F. Dumas, 5 April 1793
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 5 Apr. 1793. The lifting of the embargo in the Dutch ports enables him to resume his dispatches. He encloses a statement of his disbursements for the last half of 1792, two copies of which he furnished to the bankers at Amsterdam when he drew on them for the sums of ƒ301.16 and ƒ204.15 mentioned in it. The poorly conceived French campaign strategy of maintaining separate corps instead of concentrating them on the Meuse and the Rhine has just had the most disastrous results for them. At the same time civil war is breaking out in earnest in France itself. He veils his face like that of the king whose daughter was being sacrificed and prays daily that God may protect the United States, its Congress, the President, and the Secretary of State.
